Name: Commission Regulation (EEC) No 3156/83 of 7 November 1983 amending quantitative limits fixed for imports of certain textile products originating in Peru
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 83 Official Journal of the European Communities No L 309/ 15 COMMISSION REGULATION (EEC) No 3156/83 of 7 November 1983 amending quantitative limits fixed for imports of certain textile products originating in Peru States in order to take account of the trend of trade flows, and to enable more fully utilization of agreed Community limits ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 31 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1983 ; Whereas Article 9 (2) of Regulation (EEC) No 3589/82 provides that the Community quantitative limits may be increased, if required ; Whereas, in the bilateral agreements , the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas it was agreed to adjust the allocation of Community quantitative limits among the Member Article 1 Certain Member States' shares of the Community quantitative limits for textile products originating in Peru as fixed in Annex IV to Regulation (EEC) No 3589/82, are hereby amended for 1983 as laid down in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p . 106 . No L 309/ 16 Official Journal of the European Communities 10 . 11 . 83 ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description i Third countries Member States Units Quantitative limits from 1 January to 31 December 1983 1 55.05 55.05-13 , 19 , 21 , 25 , 27, 29 , 33 , 35, Cotton yarn, not put up for retail sale Peru (') D F Tonnes 1 618 311 II 37, 41 , 45, 46, 48 ,II II I I 1 774 Il 51, 53 , 55, 57, 61 ,Il Il BNL I 333 Il 65, 67, 69, 72, 78 ,II Il UK II 87 81 , 83 , 85 , 87 Il IRL I 101 IlII Il DK II 300 GR \ 16 EEC I 4 540 (') See Appendix, Annex IV of Regulation (EEC) No 3589/82.